Citation Nr: 1219928	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  05-41 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a subarachnoid hemorrhage, to include secondary to migraine headaches.

2.  Entitlement to service connection for residuals of pulmonary emboli, status post placement of Greenfield filter, to include secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In February 2008, November 2009, and April 2011 the Board remanded the claim for further development.  

The issue of entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and insomnia, to include secondary to migraine headaches; the issues of entitlement to service connection for a cardiac disorder manifested by chest pains; allergies; a foot disorder; and a bleeding disorder have been raised by the record and were previously referred by the Board.  Significantly, however, these issues have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 



FINDINGS OF FACT
 
1.  Residuals of status post subarachnoid hemorrhage are not etiologically related to service or to a service connected disability.
 
2.  Residuals of pulmonary emboli, status post placement of Greenfield filter are not etiologically related to service or to a service connected disability.
 


CONCLUSIONS OF LAW
 
1.  Residuals of status post subarachnoid hemorrhage were not incurred in or aggravated by service nor are they proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 
 
2.  Residuals of pulmonary emboli, status post placement of Greenfield filter were not incurred in or aggravated by service nor are they proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310. 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in pre-rating correspondence dated September 2003 of the information and evidence needed to substantiate and complete his claims.  Information regarding how disability evaluations and effective dates are assigned was provided in March 2006.  While the notice did not predate the initial rating decision, the claim has since been readjudicated, most recently in March 2012.  Hence, any timing error is not prejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured the failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter and readjudicating claim).
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
Legal Criteria and analysis
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a). 
 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 
 
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 
 
A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
 
A.  Subarachnoid hemorrhage factual background
 
Service treatment records are silent as to any diagnosis of or treatment for a subarachnoid hemorrhage.  
 
Service treatment records from July 1995 show the Veteran was treated for complaints of tongue swelling and weakness of the extremities.  It was opined that the appellant may be presenting seizure activity.  Later, however, it was opined that her clinical picture was not consistent with a seizure disorder, and the appellant was to be referred to psychiatry.  Following a psychiatric examination the examiner found no clear diagnosis of a psychiatric disorder.  An August 1995 record indicated that the Veteran was referred to a Naval Medical Center's Neurological Clinic for a possible seizure disorder.  Following that study the impression was spell of unknown etiology was provided.  

A December 1995 service medical record noted complaints of chronic headaches.  A CT scan and a lumbar puncture were negative.  The appellant was sent home, however, the following day she reported having a poor control of her hands and slurred speech.  A neurological evaluation resulted in a diagnosis of chronic tension type headaches.  The examining neurologist opined that there was good evidence of a seizure disorder.  
 
At her July 1997 separation physical the Veteran reported a pertinent history of headaches, dizziness, ear, nose and throat trouble, and chronic colds.  The examiner noted that the appellant had migraines, a history of recurrent strep pharyngitis, and that she had undergone a tonsillectomy in April 1987.  Clinical evaluation of the appellant's head, chest and lungs revealed normal findings.  
 
In her April 2002 claim the Veteran reported recurrent migraine headaches, and that in February 2002, she suffered an intracranial bleed with residual damage on the left side.  A February 2002 computed tomography (CT) scan revealed a subarachnoid hemorrhage.
 
Subsequent records reflect treatment for residuals of headaches, and subarachnoid hemorrhage. 
 
In April 2008, a VA neurologist reviewed the appellant's claims folder and opined that the record did not support a diagnosis of a subarachnoid hemorrhage in-service, and therefore it was less likely than not that the subarachnoid hemorrhage was caused or aggravated by the Veteran's history of headaches.  This same examiner opined that pulmonary emboli were not caused or aggravated by the appellant's migraine headaches, and that there was no relationship between these disorders.

The Veteran was afforded a VA examination in December 2009.  The examiner diagnosed the Veteran with subarachnoid hemorrhage and opined that the disability was not permanently aggravated by the service connected migraine headaches.  The examiner reasoned that the Veteran had suffered from migraines for most of her military service, but the two episodes in 1995 of passing out were not related to the subarachnoid hemorrhage.  Rather, the subarachnoid hemorrhage was more likely due to uncontrolled hypertension.  Moreover, the examiner noted that he could not find anything in the literature to connect migraine cephalgia with subarachnoid bleeding.  
 
The Veteran was afforded a VA neurological examination in June 2011.  After a review of the claim file and medical treatment records, the examiner opined that it was less likely as not that the Veteran showed signs or symptoms of a subarachnoid hemorrhage in 1995.  Additionally, he opined that it is less likely as not that the Veteran's migraine headache which occurred in July 1995, and subsequent thereto caused or aggravated any subsequent subarachnoid hemorrhage.   
 
The examiner reasoned that the Veteran indicated that her 1995 headaches were severe but not so severe or of the same character as the postpartum headache she suffered in 2002 which accompanied her subarachnoid hemorrhage.  The CT scan of her head in 1995 was negative for new blood.  The cerebrospinal fluid  sample obtained by lumbar puncture in July 1995 was negative for red blood cells or xanthochromia, either or both of which would be expected to be present if the correct diagnosis were subarachnoid hemorrhage at that time.  The medical records from August to December 1995 gave details which were consistent with migraine headaches, but not suggestive of subarachnoid hemorrhage.  The examiner stated that a review of current medical literature did not reflect evidence that an antecedent migraine headache could induce or aggravate a subsequent subarachnoid hemorrhage.  The Veteran was noted also to provide a history of uncontrolled hypertension following the delivery of her baby in 2002, which was certainly the more likely and sufficient cause of her subarachnoid hemorrhage.  
 
B.  Pulmonary emboli factual background
 
Service treatment records are silent as to any diagnosis of or treatment for pulmonary emboli.  A separation physical of July 1997 noted the Veteran's lungs and chest to be normal.  
 
In March 2002, the Veteran complained of chest pain, and x-rays noted atelectasis and/or infiltrate at the right lung base.  A March 2002 chest CT revealed bilateral pulmonary emboli, small right basilar and middle lob infiltrates and/or atelectasis, and a small right-sided pleural effusion.  A March 2002 operative report reflected the placement of a vena cava filter.
 
The Veteran was afforded a VA examination in December 2009.  The examiner diagnosed her with recurrent pulmonary emboli which was asymptomatic.  A chest x-ray revealed normal findings.  The examiner opined that the pulmonary emboli were not permanently aggravated by the service connected migraine headache, and that pulmonary emboli were certainly related to the month long hospitalization for intracranial bleeding.  The examiner noted that it appeared that she had developed right lower extremity thrombophlebitis which went unrecognized.  
 
The Veteran was afforded a VA pulmonary examination in June 2011.  After a review of the claim file and associated medical treatment records, the examiner opined that it is less likely as not that the migraine headaches which occurred in July 1995 and subsequent to that date, caused or aggravated any bilateral pulmonary emboli.  The examiner noted the opinion was based on a review of the service treatment records, post service treatment records and medical literature.  The examiner concluded that the evidence does not support a nexus between the headaches and subsequent bilateral pulmonary emboli.  Additionally, medical literature does not reflect evidence that an antecedent migraine headache can induce or aggravate any subsequent pulmonary emboli.  He noted that the Veteran was diagnosed with hypercoagulable condition which is an underlying cause for having an increased risk of forming blood clots, from antiphospholipid syndrome.  The examiner opined that pulmonary emboli were more likely a cause of a combination of complications of the Veteran's then recent pregnancy, hospitalization for subarachnoid hemorrhage and antiphospholipid syndrome.  Each of these were noted to be well known risk factors for developing blood clots.
 

Analysis
 
In this case, the Board finds that the Veteran's subarachnoid hemorrhage and pulmonary emboli are not related to either service or her service-connected migraine headaches. 
 
The available service treatment records do not demonstrate either disability during service.  Moreover, the first diagnosis of either a subarachnoid hemorrhage or a pulmonary emboli was entered many years after the Veteran's service.  There is no competent evidence linking either disorder directly to service.  Accordingly, as the evidence preponderates against finding that either subarachnoid hemorrhage or pulmonary emboli were present in-service, there is no basis to grant direct service connection for either disorder. 
 
With respect to the Veteran's contentions that subarachnoid hemorrhage and pulmonary emboli were caused or aggravated by migraine headaches, her bare contention is insufficient.  As a lay person, the Veteran is competent to report on that which she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of the etiology of both subarachnoid hemorrhage and pulmonary emboli goes beyond a simple and immediately observable cause-and-effect relationship.  As such, the appellant is not able to offer a competent opinion addressing the etiology of either disability.  Accordingly, in order to establish entitlement to secondary service connection, the record must include medical evidence linking these disorders to a service-connected disorder. 
 
Here, the evidence contains multiple uncontradicted medical opinions finding that neither disability was caused nor aggravated by migraine headaches.  After reviewing the medical opinions of record, the Board finds them to be adequate and reliable.  Both the December 2009 and June 2011 VA examiners concluded after reviewing the Veteran's treatment records, that her subarachnoid hemorrhage and pulmonary emboli were unrelated to her migraine headaches.  Of note is the fact that both the June and July 2011 examiners are specialists, one in neurology and the other in pulmonary disease.  Moreover, the opinions were provided after a review of the Veteran's contentions, and all pertinent evidence.  Finally, the opinions provided a complete rationale not only relying on the medical and factual basis of record, but also on available medical literature.
 
Considering the evidence delineated above, the Board finds that the preponderance of the evidence is against finding entitlement to service connection for subarachnoid hemorrhage and pulmonary emboli on either a direct or a secondary basis. 
 
Accordingly, as the evidence preponderates against finding an in-service incurrence of subarachnoid hemorrhage and pulmonary emboli, and as it preponderates against finding that these disorders are caused or aggravated by a service-connected disorder, to include migraine headaches, the Veteran's claims for service connection must be denied.
 
 
ORDER
 
Entitlement to service connection for residuals of status post subarachnoid hemorrhage, to include secondary to migraine headaches, is denied.
 
Entitlement to service connection for residuals of pulmonary emboli, status post placement of Greenfield filter, to include secondary to migraine headaches, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


